DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 101
The rejection of claims 1-5 under 35 USC § 101 has been withdrawn in view of the amendments and arguments.
Claim Rejections - 35 USC § 112
The rejection of claim 3 under 35 USC § 112 has been withdrawn in view of the amendment thereto.
Response to Arguments
Applicant’s arguments, see pages, filed 07/13/2022, with respect to claims 1-5 as amended have been fully considered and are persuasive.  The rejection of claims 1-2 and 5 as amended  has been withdrawn. 
Allowable Subject Matter
Claims 1-5 as amended are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in proper combination fails to disclose subsequently performing a previously determined process on measurement data for each of the plurality of target compounds to create graphical data for screen display, while displaying the numerical data representing the quantitative value for each of the plurality of target compounds on a screen of a display; and subsequently displaying the graphical data representing the measurement data for each of the plurality of target compounds, in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J BOLDUC/Primary Examiner, Art Unit 2852